Filed 8/22/16 P. v. Karas CA2/7
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN


THE PEOPLE,                                                          B269388

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. A919390)
         v.

MAGED LABIB KARAS,

         Defendant and Appellant.




         APPEAL from an order of the Superior Court of Los Angeles County,
Steven R. Van Sicklen, Judge. Affirmed.
         Laini Millar Melnick, under appointment by the Court of Appeal, for Defendant
and Appellant.
         No appearance for Plaintiff and Respondent.


                                           ______________________
       On August 11, 1987 Maged Labib Karas was convicted on two counts of second
degree burglary (detached garage and automobile) (Pen. Code, § 459).1 On September 1,
2015 Karas filed an application to have the felony convictions designated misdemeanors
under Proposition 47, the Safe Neighborhoods and Schools Act (Pen. Code, § 1170.18).
On October 20, 2015 the trial court denied the application, finding the offenses did not
qualify as misdemeanors under Proposition 47.
       Karas filed a timely notice of appeal, challenging the denial of his application.
       We appointed counsel to represent Karas on appeal. After examination of the
record, counsel filed an opening brief in which no issues were raised. On April 19, 2016
we advised Karas he had 30 days within which to personally submit any contentions or
issues he wished us to consider. We have received no response.
       We have examined the entire record and are satisfied Karas’s appellate attorney
has fully complied with the responsibilities of counsel and no arguable issue exists.
(Smith v. Robbins (2000) 528 U.S. 259, 277-284 [120 S.Ct. 746, 145 L.Ed.2d 756];
People v. Kelly (2006) 40 Cal.4th 106, 118-119; People v. Wende (1979) 25 Cal.3d 436,
441-442.) The trial court correctly ruled that second degree burglary is not one of the
theft offenses for which a defendant may seek reclassification pursuant to Penal Code
section 1170.18, subdivision (a). (People v. Chen (2016) 245 Cal.App.4th 322, 326-327;
People v. Acosta (2015) 242 Cal.App.4th 521, 526-527.)




1      Although the information from Los Angeles Superior Court case number A919390
contained in the record on appeal charged Karas with a single felony count of second
degree burglary (detached garage), Karas stated in his application for resentencing that he
had been convicted on two counts of burglary. The People similarly reported in their
response to the application that Karas had suffered two convictions for burglarizing a
detached garage and an automobile. The record does not include any other description of
the charges or sentence.

                                              2
                                    DISPOSITION
      The order is affirmed.




                                                PERLUSS, P. J.
We concur:




      ZELON, J.




      GARNETT, J.*




*
        Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.


                                            3